GODDARD, District Judge.
These are cross-suits to recover damages resulting from the collision of the Steamship Cathlamet and the Steamship Randa in the North River. It occurred on July 18, 1943, about 9:45 p. m., E.W.T. The Randa was at anchor and the Cathlamet was under weigh attempting to anchor. Both are cargo vessels; the Randa is 265 feet long, 39 feet beam, with a draft of 17 feet, 1 inch; the Cathlamet is 4261/2 feet long, 54 feet beam drawing 26 feet 3 inches. The night was clear, moonlight, very light N.W. wind, flood tide, the current running at about two knots an hour.
The Randa arrived at New York on July 15 and was ordered by the Port Director to anchor in Hudson River Anchorage No. 1, berth 6, which is about opposite 88th Street, but according to her witnesses she anchored about opposite 97th Street, where she lay until the collision. On each of these days she was observed by the Coast Guard Anchorage Patrol and listed on their daily charts without objection. She lay to her port anchor with fifty fathoms of chain on the windlass. On her starboard side made fast to her was a repair barge 150 feet long and 3» to 50 feet beam, which had no anchor down. Because of this extra pull of the barge the Randa’s “chain stopper” was set up around the anchor chain to relieve the strain on her windlass. The “chain stopper” is a device resembling a vise made fast to the Randa’s fore deck through which *510the chain is passed and is operated by a lever which is rotated by a handle. Her third mate was in charge of the watch which consisted of three seamen; one stationed on the forecastle head, one at work aft, and one standing by. Her regulation anchor lights were lit. There were also various cargo cluster lights on deck for the workmen engaged in repairing her degaussing gear.
The Cathlamet arrived in New York Harbor early in the evening of July 18th; took on a Sandy Hook pilot and was ordered by the Port Director to anchor off 94th Street. She proceeded up the North River and when about a mile away observed the lights of the Randa at anchor. According to the pilot’s testimony orders were given to drop the anchor off 91st Street. The exact location where her anchor was dropped is not clear from the testimony. According to Cathlamet’s witnesses, after she had gone full speed astern until she lay dead in the water and three or four ship lengths to the south of the Randa, the starboard anchor was dropped and forty-five fathoms of chain paid out. Her pilot’s original intention was to anchor her by swinging her stem to starboard toward the New York Shore and to use the port anchor, but in backing her stern went to port and he decided to use the starboard anchor. As she continued to swing and to drift upwards her engines were put slow ahead and her rudder hard right. His purpose in putting the engines ahead was to clear the Randa and the purpose of the hard right rudder was to cause her stern to swing more rapidly, but the effect of this was to cause her stern to swing more rapidly toward the Randa. After operating her engines for about one half a minute they were stopped for about the same time, and then went ahead again at full speed after ordering ten to fifteen more fathoms of chain to be paid out in an effort to clear the Randa by drawing across her bow; but instead of putting the rudder hard left, which would have tended to swing her stem away from the Randa, the rudder was put amidships and the port quarter of the Cathlamet, at a point some 25 to 30 feet from her stern, collided with the bow of the Randa at an angle variously estimated between 45 and 90 degrees, and both vessels were damaged. The Cathlamet then fetched up on her chain and swung clear of the Randa; later she drew up anchor and anchored off 91st Street with her stern about opposite 94th Street.
The lookout on the forecastle head of the Randa, with six years experience going to sea and who had held an able seaman’s certificate for the past two years, testified that he saw the Cathlamet coming up the river about four ship lengths away; that sh¿ backed, then came ahead again; then she backed and he could tell from the quickwater under her stern that her engines were going fast; that as he watched her he saw that she was drifting sidewise toward the Randa. She was about two lengths away when he first sensed danger and he rang the ship’s bell and ran to the Randa’s anchor and slacked the anchor stop; “ * * * give that four or five turns open and then I ran to the windlass to try to open but I couldn’t and as I laid my hand on the brake to open she crashed ; * * * other ship hit us”; that from the time he began to ring the bell until the other ship hit was a minute.
There is the usual inference of fault that attends the collision of a moving with an anchored vessel. The night was clear; the anchor and other lights of the Randa were observed by the Cathlamet when a mile away. The Providence, 2 Cir., 67 F.2d 865; The Gulf of Mexico, 2 Cir., 281 F. 77.
I find no excuse for Cathlamet in the testimony of her witnesses, although the following testimony of Cathlamet’s pilot suggests the cause:
“Q. It really comes down to this, doesn’t it, Mr. Gallagher, that for some reason that you can’t precisely explain you got closer to the Randa than you intended to or thought you were? A. That is right. * * *
“Q. * * * Would you say that the tide carried you a little closer than you had figured on? A. That is possible.”
At the trial witnesses for the Cathlamet contended that she dragged her anchor, but in neither her log nor in her pilot’s report to the Pilot Commission was there mention of dragging her anchor. In her pilot’s testimony before the Coast Guard Examining officer he stated that he had dropped anchor approximately 600 feet below the Randa. If that be true, it is apparent that with forty-five fathoms of chain [270 feet] and her length of 426 feet [allowing 50 feet for the depth of *511water], that her stern, as she swung, would fall across the Randa’s bow. The fault of the Cathlamet is clear and inexcusable.
The Cathlamet charges that the Randa was at fault in several respects, and urges that under the rule in The Pennsylvania, 19 Wall. 125, 136, 22 L.Ed. 148, the Rauda must show that none of the alleged faults could have contributed to the collision. The first fault alleged is that the Randa was anchored in the channel in violation of Navy Regulations and failed to anchor in the place designated by the Port Director. Assuming that the Rauda was anchored beyond her designated anchorage, this was a condition which the pilot of the Cathlamet should have taken into consideration in navigating — not a cause of the collision. Cornell Steamboat Co. v. Phœnix Construction Co., 233 U.S. 593, 34 S.Ct. 701, 58 L.Ed. 1107; The Perseverance, 2 Cir., 63 F.2d 788; The Strathleven, 4 Cir., 213 F. 975; Matton Oil Transfer Corporation v. The Greene, 2 Cir., 129 F.2d 618, at page 620. The Cathlamet saw the Randa in ample time to have avoided her.
Another fault charged against the Rauda is that she failed to pay out chain. Whether it was possible, in the brief time available after the danger became apparent for the Randa to have let out her chain and gather enough headway to escape from the Cathlamet which was drifting broadside toward her, is doubtful.
However, the lookout on the Randa’s forecastle head, an experienced seaman who was watching the Cathlamet, says when she got within about two lengths away he sensed danger and rang the ship’s bell; then ran to the windlass, and while attempting to loosen the anchor chain and about a minute after ringing the bell, the other ship hit us.
It is urged in behalf of the Cathlamet that those on the Randa should have observed the danger sooner and acted more promptly. But the lookout was an experienced seaman and as soon as the danger was apparent to him he acted promptly. That Randa’s lookout was reasonably alert in perceiving the possible danger is indicated by the fact that he realized the situation sooner than Cathlamet’s pilot did, who apparently thought she would pass beyond and clear of the Randa; for he admitted that it came as a “big surprise” to him to find the Cathlamet across the Randa’s bow.
Proctors for the Cathlamet cite several cases holding a vessel liable for the failure to pay out chain to avoid a collision. The Richmond, 2 Cir., 63 F. 1020; The Ogemaw, D.C, 32 F. 919; but in those cases there was ample notice and time for the man on watch to let out chain and so avoid the collision, and he did nothing.
The Cathlamet also finds fault with the Randa for delay in paying out chain occasioned by the use of the “chain stopper” to relieve the extra strain on her windlass due to the heavy repair barge moored alongside. It is true that opening the jaws of the chain stopper preliminary to paying out chain on the windlass requires four or five turns of the handle bars which takes an estimated usual additional twenty seconds. When there is ample room for other vessels to navigate and there is no apparent danger, an anchored vessel is not required at her peril to be prepared to move instantly. She is not called upon in advance of apparent danger to anticipate that another vessel will be negligently navigated and collide with her. See Interlake S. S. Co. v. Great Lakes Transit Corporation, 2 Cir., 89 F.2d 694; Lind v. Pennsylvania R. Co., 2 Cir., 139 F. 233; The Gulf of Mexico, 2 Cir., 281 F. 77. The fault of the Cathlamet sufficiently accounts for the collision without speculating whether the Randa might have done any more than she did when faced with the sudden danger. The Oregon, 158 U.S. 186, 15 S.Ct. 804, 39 L.Ed. 943; The Bylayl, D.C., 49 F.Supp. 439, affirmed 2 Cir., 139 F.2d 348.
The Canadian Government Merchant Marine, Limited, owner of the Randa, may have a decree against Steamship Cathlamet, American-West African Line, Inc., with the usual reference to a Commissioner to ascertain the amount of damages, and the cross-libel is dismissed. Findings of fact and conclusions of law to be submitted by prevailing party upon ten days’ notice.